                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF MISSOURI
                                 ST. JOSEPH DIVISION


STACY ARNOLD,                                  )
                                               )
               Plaintiff,                      )
                                               )
v.                                             )
                                               )       Case No. 19-06137-CV-SJ-BP
CITY OF ST. JOSEPH,                            )
ST. JOSEPH PUBLIC LIBRARY,                     )
OFFICER REBECCA HAILEY (IN HER                 )
PERSONAL AND PROFESSIONAL CAPACITY)            )
AND ROGER CLARY                                )
                                               )
                                               )
            Defendants                         )




PLAINTIFF’S REQUEST FOR LEAVE TO FILE A SUR-REPLY TO THE LIBRARY’S
REPLY TO PLAINTIFF’S SUGGESTIONS IN OPPOSITION TO DISMISSAL

       COMES NOW Plaintiff, Stacy Arnold, and in accordance with Local Rule 15 (1) (a)

respectfully requests leave to file a sur-reply to the Library’s reply suggestions in support of its

dismissal motion in the form of an affidavit, which is attached to this Motion as Exhibit 1. In

support of this motion, Plaintiff states as follows:

       1. In its reply suggestions to Plaintiff’s suggestions in opposition to the Library’s

motion to dismiss, the library claims that “[Plaintiff] has not returned to the Library since her

arrest and after the policy was enacted” (ECF 44, p. 4) and that “Plaintiff has made no attempt to

return to canvas [sic] at the library under its new policy.” (ECF 44, p. 5).

       2. The preceding claim is materially and unambiguously false, and it provides

foundation for the library’s argument that Plaintiff lacks standing.


                                                          1

           Case 5:19-cv-06137-BP Document 45 Filed 02/18/20 Page 1 of 3
       3.      As shown in Exhibit 1, Plaintiff absolutely has returned to the Library since her

arrest and after the policy was enacted, on multiple occasions. Moreover, in that time, Plaintiff

has had significant, substantive conversations with employees or agents of the Library regarding

her presence and her canvassing activities at the Library. It cannot possibly be lost on the

Library that Plaintiff was present there on the occasions described in Exhibit 1.

       4.      To the extent that the Library’s reply suggestions in support of its dismissal

motion rely on the assertion that Plaintiff has not returned to the library to canvass since the

implementation of the new policy, a sur-reply in the form of the attached affidavit is necessary

for the Court to render a decision on a fully-informed basis.



WHEREFORE, Plaintiff respectfully requests to file the attached sur-reply and affidavit

describing and attesting to Plaintiff’s return to the library, and her canvassing there.



                                                                Respectfully Submitted,

                                                                       STACY ARNOLD, Plaintiff

                                                                 /s/Stacy Arnold
                                                                Stacy Arnold
                                                                500 Westover Dr. #11589
                                                                Sanford, NC 27330
                                                                803-428-7024
                                                                stacy.kaye.arnold@gmail.com




                                                          2

            Case 5:19-cv-06137-BP Document 45 Filed 02/18/20 Page 2 of 3
                                     CERTIFICATE OF SERVICE

       The undersigned certifies that a copy of the foregoing was filed electronically with the

Clerk of the Court on February 18, 2020, to be served by operation of the Court’s electronic

filing system upon:

 Christopher L. Heigele                           Gregory P Goheen
 Steven F. Coronado                               McAnany, Van Cleave & Phillips, PA-KCKS
 Bay Otto Coronado PC – KCMO                      10 East Cambridge Circle Drive
 4600 Madison Avenue                              Ste. 300
 Suite 210                                        Kansas City, KS 66103
 Kansas City, MO 64112-3019                       ggoheen@mvplaw.com
 cheigele@batyotto.com                            Attorneys for Defendant
 scoronado@batyotto.com                           St. Joseph Public Library
 Attorneys for Defendants
 City of St. Joseph, Missouri,
 Officer Rebecca Hailey

 Mark C. Beam-Ward
 Beam-Ward, Kruse, Wilson & Fletes LLC
 8645 College Boulevard
 Suite 250
 Overland Park, KS 66210
 mbeamward@bkwflaw.com
 Attorneys for Defendant
 Roger Clary



                                                                    _/s/ Stacy Arnold__________




                                                        3

          Case 5:19-cv-06137-BP Document 45 Filed 02/18/20 Page 3 of 3
